Campbell, J.,
delivered the opinion of the Court.
In Hanna v. Renfro, 32 Miss. 125, it was decided that a tax collector’s deed which designated the section, township and range, but not the County or State in which the land lay was not void for uncertainty of description, and it was said in the opinion in that case that “it was but a latent ambiguity which was susceptible of explanation.” In our view such a deed does not present any ambiguity at all. There is no other land to which it could be applied than the particular section in the county in which the grantor was tax collector. The deed is a nullity as to land out of the county, and it is not suggested that in the county there are several parcels of land to which the description in the deed can be applied. Since there are not several tracts of land to which the description in the deed could apply, *256there is not a latent ambiguity. Besides this, the tax collector is confined to the county in selling land. He cannot sell land in any county except that for which he is collector. He can sell only such land as has been assessed and is delinquent. The assessment roll is required to contain only lands in the county. The presumption of the performance of official duty by the officers charged with the assessment and collection of taxes should be indulged, and is sufficient to supply the county and State when omitted from a tax collector’s deed.
The deeds offered in evidence by the defendant in connection with a proposal to show actual occupation under them for three years after the Code of 1880 became operative were properly excluded. The purpose of this offer was to invoke §539 of the Code. But it had no application. The plaintiff did not seek to recover the land or assail the title of which the defendant sought to avail, because of any defect in the sale for taxes or in any precedent step to such sale. The plaintiff claimed to have acquired the very title which the defendant invoked. To show that title to be good did not help the defendant or harm the plaintiff who had acquired it by subsequent proceedings.

Affirmed.